NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
WM. WRIGLEY JR. CO.,
Plaintiff-Appellant,
V.
CADBURY ADAMS USA LLC, _
Defendan,t-Cross Appellcmt.
2011-1140, -1150
Appea1s from the United States District Court for the
Northern District of lllinois in case no. 04-CV-0346,
Judge Robert M. DoW, Jr.
ON MOTION
ORDER
The parties jointly move for a 45-day extension of
ti1ne, until April 14, 2011, for the W1n. Wrigley Jr. Co. to
file its principal brief, and for a 34-day extension of time,
until June 27, 2011, for Cadbury Adams USA LLC, to file
its principal brief
Upon consideration thereof

wM WR1GLEY JR co v. CADBURY ADAMs
IT Is 0RDERED THA'r:
The motion is granted
FEB 24 2011
Date
cc: Patricia K. Schmidt, Esq.
J ames M. Bollinger, Esq.
s21
2
FOR THE COURT
/s/ J an Horbaly
J an Horba1y
Clerk
u.s. c0uR'l:i)|l'P£APPEALs run
mr reason consult
FEB 24'2011
JAN H9RBALY
CLEii